In an action against former law firm partners seeking to recover the firm’s rent arrears and other charges from the individual partner guarantors, the motion court properly interpreted the guaranty’s provision for the release of withdrawing partners’ obligations. The guaranty’s requirement that the firm be “then current” in its payment of rent at the time of a guarantor’s withdrawal is not to be interpreted in a hypertechnical manner that is contrary to the purpose of the guaranty and would have the effect of broadening the guarantors’ obligations (see Lo-Ho LLC v Batista, 62 AD3d 558, 559-560 [2009]). We note with respect to the cross appeal that plaintiffs mere *499silence as to its reason for rejecting Bookson’s notice of withdrawal did not waive its right to enforce the release provision (see Bank of N.Y. v Murphy, 230 AD2d 607, 608 [1996], lv dismissed 89 NY2d 1030 [1997]).
We have considered the parties’ other contentions for affirmative relief and find them unavailing. Concur — Mazzarelli, J.E, Andrias, Freedman and Manzanet-Daniels, JJ. [Prior Case History: 27 Misc 3d 1234(A), 2010 NY Slip Op 51035(U).]